DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species 2 (encompassing claims 1-10 and 12-16) in the reply filed on 6/15/20 is acknowledged.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 2/27/20.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the photomask with a predefined pattern (in at least claim 7) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
The drawings are objected to because structure 222 in Fig. 2C (“silver seed structure”) appears identical to structure 224 in Fig. 2D (“patterned silver structure”).  However, this is confusing considering the Specification which states in [0024] “The silver deposition increases the thickness and dimension of the silver seed structures [to form the patterned silver structures].”
Additionally, amended paragraph [0024] states “silver is deposited over the silver seed structures 222 (as shown in Fig. 2C) by ALD…”  It is unclear to the examiner whether the amendment of “as shown in Fig. 2C” is referring to where the “silver seed structures” are illustrated before such a deposition process or whether Fig. 2C is showing “silver deposited over the silver seed structures.”
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 and 7 are objected to because of the following informalities:  
In claim 2, change “absence” to - - absent - -;
In claim 7, change “predefine” to - - predefined - -.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2-6 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the term “substantially”.  The term "substantially" in claim 2 is a relative term which renders the claim indefinite.  The term "substantially" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The term substantial is defined as “being largely but not wholly that which is specified.”   The term “substantially” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “substantially” near the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.  Claims 3-6 inherit the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, rejections based on their dependencies on claim 2.
Claim 5 recites the “one or more silver salts comprise silver fluoride, silver chloride, and silver bromide.”  There is a grammatical incongruity between the phrase “one or more” and the conjunction “and”.  As written, it is unclear if the silver salt comprises one or more silver fluoride AND one or more silver chloride AND one or more silver bromide.  Alternatively, the claim could be interpreted as the silver salt comprises one or more of the group of silver fluoride AND silver chloride AND silver bromide (i.e., the silver salt comprises silver fluoride OR silver chloride OR silver bromide).  Because both interpretations have support in the Specification but have differing metes and bounds, the claim is rendered indefinite.   For the purposes of examination, the examiner interprets the latter interpretation (i.e., the silver salt “one or more of the group of...”). However, correction is requested.
Claim 14 recites the term “about”. The term "about" is a relative term which renders the claim indefinite; it is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. “About” is defined as "almost or nearly—used to indicate that a number, amount, time, etc., is not exact or certain” (see Merriam Webster online dictionary). The term “about” modifies a target, and implicitly requires boundaries at some maximum value above the target and at some minimum value below the target beyond which one is not “about” the target any more. Neither the claims, nor the specification, defines these boundaries. Thus, it is unclear whether one must be within some small percentage of deviation of the target (such as 0.01 %, 0.1 %, 1 %, 2 %, 5 %, 10 %, or some other percentage) or within a certain number of units of the target and specifically which of these possible values defines the boundaries. If one were to poll 100 people having ordinary skill in the art, there would be many different responses for the boundaries. Thus, determining whether one is infringing the limitation is subjective, rather than objective, and thus the claim is unclear. Therefore, the claims are rejected as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1 and 7-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (U.S. 2006/0094172 A1; “Lee”).
Regarding claim 1, Lee discloses a method comprising:
Depositing a hard mask layer (insulator, Fig. 3) over a substrate (substrate, Fig. 3) ([0029]);
Depositing a silver precursor layer (metal precursor film, Fig. 3) over the hard mask layer ([0029]);
Exposing portions of the silver precursor layer to a radiation, the radiation causing a reduction of silver ions in the irradiated portions of the silver precursor layer ([0029]); and
Removing non-irradiated portions of the silver precursor layer, resulting in a plurality of silver seed structures (130, 150, Fig. 3) ([0029]).
Regarding claim 7, Lee discloses exposing the portions of the silver precursor layer to the radiation comprises passing the radiation through a photomask (mask, Fig. 3) with a predefined pattern ([0029]).
Regarding claim 8, Lee discloses exposing the portions of the silver precursor layer to the radiation comprises modulating the radiation with a predefined pattern (via mask) ([0029]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2006/0094172 A1; “Lee”) as applied to claim 1 above, and further in view of Lin et al. (U.S. 2009/0291230 A1; “Lin 1”).
Regarding claim 2, Lee discloses depositing the silver precursor layer comprises applying a silver precursor solution onto a surface of the hard mask layer ([0029]) but does not disclose it is done in a dark environment that is substantially absent of light.  However, Lin 1 discloses handling a silver-containing layer in a dark environment so as to preserve that layer ([0021]).  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Lee with applying the silver precursor solution in a dark environment, as taught by Lin 1, so as to preserve the silver precursor solution.
Regarding claim 3, Lee discloses applying the silver precursor solution onto the surface of the hard mask layer by spin-coating ([0029]).
Claim(s) 4-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2006/0094172 A1; “Lee”) as modified by Lin et al. (U.S. 2009/0291230 A1; “Lin 1”) as applied to claim 2 above, and further in view of Kim et al. (U.S. 2007/0243363 A1; “Kim”).
Regarding claim 4, Lee and Lin 1 disclose applying a silver precursor solution (Lee: [0029]) but do not disclose it is formed by dissolving one or more silver salts into a solvent.  However, Kim discloses forming a silver precursor solution by dissolving one or more silver salts into a solvent ([0047], [0052]).  This has the advantage of better stability and adhesiveness.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Lee and Lin 1 with forming the silver precursor solution by dissolving one or more silver salts into a solvent, as taught by Kim, so as to increase stability and adhesiveness.
Regarding claim 5, Kim discloses the one or more silver salts comprise silver fluoride ([0047]).
Regarding claim 6, Kim discloses the solvent is an alcohol ([0052]).
Claim(s) 4 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2006/0094172 A1; “Lee”) as modified by Lin et al. (U.S. 2009/0291230 A1; “Lin 1”) as applied to claim 2 above, and further in view of Lin et al. (U.S. 2010/0021652 A1; “Lin 2”).
Regarding claim 4, Lee and Lin 1 disclose applying a silver precursor solution (Lee: [0029]) but do not disclose it is formed by dissolving one or more silver salts into a solvent.  However, Lin 2 discloses forming a silver precursor solution by dissolving one or more silver salts into a solvent ([0016]).  This has the advantage of allowing the precursor solution to be evenly formed on the underlying hard mask layer surface.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Lee and Lin 1 with forming the silver precursor solution by dissolving one or more silver salts into a solvent, as taught by Lin 2, so as to allow even formation of the silver precursor solution on the hard mask layer.
Regarding claim 6, Lin 2 discloses the solvent comprises an alcohol ([0016]).
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2006/0094172 A1; “Lee”) as applied to claim 1 above, and further in view of Lin et al. (U.S. 2010/0021652 A1; “Lin 2”).
Regarding claim 9, Lee discloses exposing portions of the silver precursor layer to radiation ([0029]) but does not disclose it is gamma ray radiation.  However, Lin 2 discloses exposing portions of a silver precursor layer to gamma ray radiation ([0017]).  This has the advantage of using a radiation source with a high power intensity which can decrease irradiation time.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Lee with exposing portions of the silver precursor using gamma ray radiation, as taught by Lin 2, so as to reduce irradiation time.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2006/0094172 A1; “Lee”) as applied to claim 1 above, and further in view of Knutson et al. (U.S. 2013/0092931 A1; “Knutson”).
Regarding claim 10, Lee discloses forming a plurality of silver seed structures ([0029]; Fig. 3) which end up being the source (130, Fig. 3) and drain (150, Fig. 3) of a thin film transistor (TFT) device ([0029]).  Yet, Lee does not disclose depositing silver on the plurality of silver seed structures.  However, Knutson discloses depositing silver (30, Fig. 4) on top of source and drain structures (“plurality of silver seed structures”) ([0033]).  This has the advantage of forming electrical connections between the transistor and additional circuit portions or components.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Lee with depositing silver on the plurality of silver seed structures, as taught by Knutson, so as to form electrical connections between the transistor and additional circuit portions or components.

Claim(s) 12 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2006/0094172 A1; “Lee”) in view of Knutson et al. (U.S. 2013/0092931 A1; “Knutson”).
Regarding claim 12, Lee discloses a method comprising:
Depositing a hard mask layer (insulator, Fig. 3) over a substrate (substrate, Fig. 3) ([0029]);
Depositing a silver precursor layer (metal precursor film, Fig. 3) over the hard mask layer ([0029]);
Exposing portions of the silver precursor layer to a radiation, the radiation causing a reduction of silver ions in the irradiated portions of the silver precursor layer ([0029]);
Removing non-irradiated portions of the silver precursor layer by a developer, resulting in a plurality of silver seed structures (130, 150, Fig. 3) ([0029]).
Yet, Lee does not disclose depositing silver over the plurality of silver seed structures to provide a plurality of patterned silver structures; and depositing a dielectric layer over the hard mask layer and the plurality of the patterned silver structures.  However, However, Knutson discloses depositing silver (30, Fig. 4) on top of source and drain structures (“plurality of silver seed structures”) ([0033]) and depositing a dielectric layer (28, Fig. 4) over the plurality of source and drain structures (“plurality of silver seed structures”) ([0034]).  This has the advantage of forming electrical connections between the transistor and additional circuit portions or components.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Lee with depositing silver on the plurality of silver seed structures to form a plurality of patterned silver structures and a dielectric over the plurality of patterned silver structures, as taught by Knutson, so as to form electrical connections between a transistor and additional circuit portions or components.
Regarding claim 14, Lee discloses depositing a silver precursor layer (metal precursor film, Fig. 3), implicitly with a thickness, over the hard mask layer ([0029]) but does not disclose the thickness ranges from 0.1 nm to 3 nm.   However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to select a silver precursor thickness between 0.1 nm and 3 nm, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
Regarding claim 15, Lee and Knutson disclose depositing a dielectric layer (Knutson: 28, Fig. 4) (Knutson: [0034]) but do not disclose the composition of the dielectric layer.  However, Knutson, for a different layer, suggests a dielectric layer comprising silicon oxide or silicon oxynitride ([0029]).  This has the advantage of forming a dielectric layer with good insulative properties so as to be able to electrically isolate electrical components.  Therefore, it would have been obvious to one skill in the art at the time the invention was effectively filed to modify Lee and Knutson, with the dielectric layer comprising silicon oxide or silicon nitride, as taught by a different embodiment in Knutson, so as to sufficiently electrical isolate electrical components of the device.
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (U.S. 2006/0094172 A1; “Lee”) as modified by Knutson et al. (U.S. 2013/0092931 A1; “Knutson”) as applied to claim 12 above, and further in view of Liu et al. (U.S. 2018/0019393 A1; “Liu”).
Regarding claim 13, Lee and Knutson disclose depositing silver over the plurality of silver seed structures (see claim 12 rejection above) but do not disclose using atomic layer deposition (ALD).  However, Liu discloses depositing silver by ALD ([0034]).  This has the advantage of forming a high quality film.  Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed to modify Lee and Knutson with depositing silver over the plurality of silver seed structures using ALD, as taught by Liu, so as to form high quality plurality of patterned silver structures.
Allowable Subject Matter
Claim 16 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REEMA PATEL whose telephone number is (571)270-1436. The examiner can normally be reached M-F, 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles D Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REEMA PATEL/Primary Examiner, Art Unit 2812                                                                                                                                                                                                        7/26/2022